Appellate Case: 22-3140       Document: 010110781359     Date Filed: 12/13/2022    Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                         UNITED STATES COURT OF APPEALS                      Tenth Circuit

                               FOR THE TENTH CIRCUIT                      December 13, 2022
                           _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
     UNITED STATES OF AMERICA,

          Plaintiff - Appellee,
                                                              No. 22-3140
     v.                                            (D.C. No. 2:04-CR-20089-KHV-1)
                                                               (D. Kan.)
     MONTGOMERY CARL AKERS,

          Defendant - Appellant.
                         _________________________________

                               ORDER AND JUDGMENT*
                           _________________________________

 Before TYMKOVICH, KELLY, and ROSSMAN, Circuit Judges.
                  _________________________________

          Montgomery Akers, a prisoner committed to the Federal Bureau of Prisons,

 appeals the district court’s order denying his motion for compassionate release.1

 Because the district court did not err in addressing Mr. Akers’s arguments and

 applying the compassionate release standards, we affirm.




 *
   After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
 1
      Mr. Akers also requests to proceed in forma pauperis. We grant the motion.
Appellate Case: 22-3140     Document: 010110781359        Date Filed: 12/13/2022   Page: 2



                                      I. Background

       Mr. Akers pled guilty to one count of wire fraud, and the district court

 sentenced him to 327 months of imprisonment. Currently incarcerated, Mr. Akers is

 a 63-year-old man who suffers from asthma, atrial fibrillation, and a prior shingles

 infection. He is concerned that the COVID-19 pandemic and conditions in prison

 present a unique health risk to him. He requested compassionate release because he

 is serving an illegal sentence and the combination of his illnesses and COVID-19

 present a serious health risk.

       The district court denied his motion on multiple grounds. In its order, the

 district court explained that Mr. Akers had not shown extraordinary and compelling

 reasons for release. It continued that even if Mr. Akers satisfied the first

 requirements of 18 U.S.C. § 3582(c)(1)(A), “the Court would deny relief after

 considering the factors under 18 U.S.C. § 3553.” R., Vol. I at 349.

                                      II. Discussion

       We review a denial of compassionate release for abuse of discretion. See

 United States v. Hemmelgarn, 15 F.4th 1027, 1031 (10th Cir. 2021). The district

 court exercises broad discretion in determining what constitutes extraordinary and

 compelling reasons for compassionate release. United States v. Maumau, 993 F.3d

 821, 838 (10th Cir. 2021) (Tymkovich, J., concurring). Because Mr. Akers is

 proceeding pro se, we construe his arguments liberally. United States v. Pinson, 584




                                             2
Appellate Case: 22-3140     Document: 010110781359         Date Filed: 12/13/2022    Page: 3



 F.3d 972, 974 (10th Cir. 2009). “[T]his rule of liberal construction stops, however, at

 the point at which we begin to serve as his advocate.” Id.

        Mr. Akers’s requested relief—modification of his sentence by a federal

 court—may only occur where Congress has explicitly authorized the court do so. 18

 U.S.C. § 3582(b)-(c). Under the 2018 First Step Act, a court may order

 compassionate release for “extraordinary and compelling reasons.” Id. at

 § 3582(c)(1)(A)(i). Mr. Akers must establish that (1) extraordinary and compelling

 reasons warrant a reduced sentence, (2) a reduced sentence is consistent with

 applicable Sentencing Commission policy statements, and (3) § 3553(a) factors

 warrant a reduced sentence. Id. Because the Sentencing Commission has not issued

 a policy statement, we evaluate only the first and third requirements. See Maumau,

 993 F.3d at 831; United States v. McGee, 992 F.3d 1035, 1042-43 (10th Cir. 2021).

        Mr. Akers makes three main arguments: (1) the district court mischaracterized

 the record and failed to address Mr. Akers’s claim of being denied emergency

 medical care for his atrial fibrillation condition; (2) he was incorrectly sentenced as a

 terrorist; and (3) the district court failed to address the errors in Mr. Akers’s

 sentencing calculation. We are unpersuaded.

        First, the district court did not mischaracterize the record, and it noted Mr.

 Akers’s medical conditions. It discussed the plea agreement and plea colloquy,

 which provided a sufficient basis to establish the elements of wire fraud. It also

 acknowledged Mr. Akers’s medical conditions, including his atrial fibrillation, and

 the risk posed by COVID-19 in his prison setting. The district court analyzed Mr.

                                              3
Appellate Case: 22-3140    Document: 010110781359         Date Filed: 12/13/2022    Page: 4



 Akers’s health conditions and referenced the conditions at his prison, but

 nevertheless ruled against him.

       Second, Mr. Akers did not raise his terrorism argument in his initial motion for

 sentence reduction. But even if he had, the district court did not charge Mr. Akers

 for terrorism or any terrorist related activity. Mr. Akers instead pled guilty to and

 was sentenced for wire fraud. The superseding indictment, plea agreement, change

 of plea hearing, and sentencing did not reference terrorism.

       Third, the district court correctly addressed Mr. Akers’s sentencing calculation

 argument. Mr. Akers argues his statutory maximum is five years, but his plea

 agreement explicitly states (and the district court confirmed) that wire fraud carries a

 statutory maximum of 30 years. R., Vol. I at 346-47. Mr. Akers’s challenge to his

 sentencing guideline is an attack on the validity of his sentence and, as the district

 court noted, “ordinarily should be raised in a motion to vacate under [28 U.S.C. §]

 2255.” Id. (quoting United States v. Mata-Soto, 861 F. App’x 251, 255 (10th Cir.

 2021); United States v. Gay, 771 F.3d 681, 686 (10th Cir. 2014)).

       The district court analyzed Mr. Akers’s health conditions and the threat of

 COVID-19 in his particular circumstances. It also considered the relevant sentencing

 factors under 18 U.S.C. § 3553(a), which counseled against granting Mr. Akers’s

 motion. The district court did not abuse its discretion in denying Mr. Akers’s

 motion.




                                             4
Appellate Case: 22-3140   Document: 010110781359         Date Filed: 12/13/2022   Page: 5



                                       III. Conclusion

       We affirm the district court.


                                             Entered for the Court


                                             Timothy M. Tymkovich
                                             Circuit Judge




                                            5